 1   NOSSAMAN LLP
     JAMES H. VORHIS (SBN 245034)
 2   jvorhis@nossaman.com
     DAVID C. LEE (SBN 193743)
 3   dlee@nossaman.com
     JILL N. JAFFE (SBN 286625)
 4   jjaffe@nossaman.com
     ALEXANDER WESTERFIELD (SBN 295676)
 5   awesterfield@nossaman.com
     50 California Street, 34th Floor
 6   San Francisco, CA 94111
     Telephone:     415.398.3600
 7   Facsimile:     415.398.2438
 8   Attorneys for Defendant TETRA TECH, INC.
 9                                UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
11   CRAIG MASON, PATRICIA HEALEY, and                 Case No: 4:19-cv-01062-DMR
     GARY GOODRICH, Individually and on
12   Behalf of All Other Similarly Situated Persons,   DEFENDANT TETRA TECH, INC.’S
                                                       ANSWER TO FIFTH AMENDED CLASS
13                 Plaintiffs,                         ACTION COMPLAINT FOR DAMAGES
14          vs.                                        Date Action Filed: February 26, 2019
15   ASHBRITT, INC.; TETRA TECH, INC.; and
     DOES 1 through 100, inclusive,
16
                   Defendants.
17

18
19

20

21

22

23

24

25

26

27

28
                                                                             Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1             Defendant Tetra Tech, Inc. (“Tetra Tech”), by and through its undersigned counsel,
 2   hereby responds to the Fourth Amended Complaint (“4AC”) of Plaintiff and the Putative Class
 3   as follows:
 4             1.     In response to Paragraph 1, Tetra Tech lacks sufficient knowledge or information
 5   to admit or deny whether Plaintiff or the putative class are property owners and residents of
 6   Northern California affected by the wildfires of October 2017, and on that basis denies the
 7   allegation. Tetra Tech denies the remaining allegations in Paragraph 1 as to itself. Tetra Tech
 8   lacks sufficient knowledge or information to admit or deny those allegations as to any other
 9   Defendant and denies them on that basis.
10             2.     In response to Paragraph 2, Tetra Tech denies all allegations as to itself. Tetra
11   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
12   Defendant and denies them on that basis.
13             3.     In response to Paragraph 3, Tetra Tech notes that Paragraph 4 is simply a
14   summary of relief sought by Plaintiffs, not an allegation, and that no response is required.
15                                     JURISDICTION AND VENUE
16             4.     In response to Paragraph 4, Tetra Tech submits that the allegations contained in
17   paragraph 5 consist of legal conclusions, legal opinions, and/or recitations of purported law,
18   requiring no response.
19             5.     In response to Paragraph 5, Tetra Tech submits that the allegations contained in
20   paragraph 6 consist of legal conclusions, legal opinions, and/or recitations of purported law,
21   requiring no response.
22             6.     In response to Paragraph 6, Tetra Tech admits that it performs business in
23   California and is a resident of the state of California. Tetra Tech denies the remaining
24   allegations of Paragraph 6, or that any acts or omissions of Tetra Tech give rise to any of the
25   claims.
26                                                 PARTIES
27             7.     In response to Paragraph 7, Tetra Tech lacks sufficient knowledge or information
28   to admit or deny whether Plaintiff is a California resident and real property owner and on that
                                              -1-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   basis denies the allegation. Tetra Tech denies the remaining allegations in Paragraph 7 as to
 2   itself. Tetra Tech lacks sufficient knowledge or information to admit or deny those allegations as
 3   to any other Defendant and denies them on that basis.
 4            8.     In response to Paragraph 8, Tetra Tech admits that AshBritt is a Florida
 5   corporation with a principal place of business located at 565 E. Hillsboro Drive, in Deerfield
 6   Beach, Florida. As to all other allegations in Paragraph 8, Tetra Tech lacks sufficient knowledge
 7   or information to admit or deny the allegations therein and on that basis denies them.
 8            9.     In response to Paragraph 9, Tetra Tech admits that it is a California corporation
 9   with a principal place of business located at 3475 E. Foothill Boulevard in Pasadena, California,
10   and that it performs work in California. Tetra Tech also admits that it is in the business of
11   consulting, engineering, program management, and construction management. Tetra Tech also
12   admits that it entered into a contract with AshBritt. The terms of that contract speak for itself.
13   As to all other allegations in Paragraph 9, Tetra Tech lacks sufficient knowledge or information
14   to admit or deny the allegations therein and on that basis denies them.
15            10.    In response to Paragraph 10, Tetra Tech lacks sufficient knowledge or
16   information to admit or deny the allegations therein and on that basis denies them.
17                                  CLASS ACTION ALLEGATIONS
18            11.    In response to Paragraph 11, Tetra Tech notes that this paragraph simply defines
19   the putative class, contains no allegations, and therefore does not require a response. To the
20   extent that this paragraph contains any allegations, Tetra Tech denies them. Tetra Tech further
21   denies that the proposed class is appropriate under Federal Rule of Civil Procedure 23.
22            11a.   In response to Paragraph 11(a), Tetra Tech denies the allegations of Paragraph
23   11(a).
24            12.    In response to Paragraph 12, Tetra Tech denies the allegations of Paragraph 12.
25            13.    In response to Paragraph 13, Tetra Tech denies the allegations of Paragraph 13.
26            14.    In response to Paragraph 14, Tetra Tech denies the allegations of Paragraph 14.
27            15.    In response to Paragraph 15, Tetra Tech denies the allegations of Paragraph 15.
28            16.    In response to Paragraph 16, Tetra Tech denies the allegations of Paragraph 16.
                                              -2-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1          17.     In response to Paragraph 17, Tetra Tech notes that this paragraph contains no
 2   allegations, and therefore does not require a response. To the extent that this paragraph contains
 3   an allegation, Tetra Tech denies that management of this litigation as a class proceeding will
 4   pose no difficulties.
 5                                    FACTUAL ALLEGATIONS
 6          18.     In response to Paragraph 18, Tetra Tech admits that in October 2017 wildfires
 7   occurred in Northern California in Sonoma, Napa, Mendocino, and Lake Counties. Tetra Tech
 8   lacks sufficient knowledge or information to admit or deny the remaining allegations therein and
 9   on that basis denies them.
10          19.     In response to Paragraph 19, Tetra Tech lacks sufficient knowledge or
11   information to admit or deny the allegations therein and on that basis denies them.
12          20.     In response to Paragraph 20, Tetra Tech lacks sufficient knowledge or
13   information to admit or deny the allegations therein and on that basis denies them.
14          21.     In response to Paragraph 21, Tetra Tech admits that AshBritt entered into a
15   contract with the United States Army Corps of Engineers. The terms of that contract speak for
16   itself. Tetra Tech lacks sufficient knowledge or information to admit or deny the remaining
17   allegations and on that basis denies them.
18          22.     In response to Paragraph 22, Tetra Tech admits that AshBritt entered into a
19   contract with the United States Army Corps of Engineers. The terms of that contract speak for
20   itself. Tetra Tech admits that the sections copied in this paragraph are verbatim from the
21   contract entered into between AshBritt and the United States Army Corps of Engineers. Tetra
22   Tech lacks sufficient knowledge or information to admit or deny the remaining allegations
23   therein and on that basis denies them.
24          23.     In response to Paragraph 23, Tetra Tech admits that it entered into a contract with
25   AshBritt, although that contract was executed in November 2017 and not October 2017. The
26   terms of that contract speak for itself. Tetra Tech lacks sufficient knowledge or information to
27   admit or deny the remaining allegations therein and on that basis denies them.
28          24.     In response to Paragraph 24, Tetra Tech lacks sufficient knowledge or
                                              -3-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   information to admit or deny the remaining allegations therein and on that basis denies them.
 2          25.     In response to Paragraph 25, admits that AshBritt entered into a contract with the
 3   United States Army Corps of Engineers. The terms of that contract speak for itself. Tetra Tech
 4   admits that the contract between AshBritt and the United States Army Corps of Engineers
 5   required the removal of 3 to 6 inches of soil from the surface of properties. Tetra Tech also
 6   admits that the contract required the sampling and analysis of the remaining soil, and that
 7   depending on certain test results the contract required re-sampling and the removal of additional
 8   small layers of soil. Tetra Tech denies any allegations in this paragraph to the extent they are
 9   intended to differ from the express terms of the contract. Tetra Tech lacks sufficient knowledge
10   or information to admit or deny the remaining allegations therein and on that basis denies them.
11          26.     In response to Paragraph 26, Tetra Tech denies the allegations as to itself. Tetra
12   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
13   Defendant and denies them on that basis.
14          27.     In response to Paragraph 27, Tetra Tech lacks sufficient knowledge or
15   information to admit or deny the allegations as to any other Defendant or unidentified property
16   owner and denies them on that basis.
17          28.     In response to Paragraph 28, Tetra Tech lacks sufficient knowledge or
18   information to admit or deny the allegations as to any other Defendant or unidentified property
19   owner and denies them on that basis.
20          29.     In response to Paragraph 29, Tetra Tech denies the allegations.
21          30.     In response to Paragraph 30, Tetra Tech admits that the California Office of
22   Emergency Services sent a letter dated August 22, 2018 to the United States Army Corps of
23   Engineers. The content of that letter speaks for itself. Tetra Tech admits that the letter contains
24   the excerpted text. To the extent that Paragraph 30 contains allegations as to the content,
25   purpose, and character of that letter, Tetra Tech denies the allegations as to itself, but lacks
26   sufficient knowledge or information to admit or deny the allegations as to any other Defendant
27   and denies them on that basis.
28          31.     In response to Paragraph 31, Tetra Tech denies any allegations to the extent they
                                              -4-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   are purportedly applicable to Tetra Tech. Tetra Tech lacks sufficient knowledge or information
 2   to admit or deny the allegations otherwise and denies them on that basis.
 3            32.   In response to Paragraph 32, Tetra Tech admits that it had employees present at
 4   each location before work at each location was completed. Tetra Tech lacks sufficient
 5   knowledge or information to admit or deny the allegations as to any other Defendant and denies
 6   them on that basis.
 7            33.   In response to Paragraph 33, Tetra Tech denies the allegations as to itself. Tetra
 8   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 9   Defendant and denies them on that basis.
10            34.   In response to Paragraph 34, Tetra Tech admits that AshBritt entered into a
11   contract with the United States Army Corps of Engineers. The terms of that contract speak for
12   itself. However, Tetra Tech admits only that the contract included terms related to the removal
13   of trees. Otherwise, Tetra Tech denies the allegations of Paragraph 34 as to itself. Tetra Tech
14   lacks sufficient knowledge or information to admit or deny that allegation as to any other
15   Defendant and denies them on that basis.
16            35.   In response to Paragraph 35, Tetra Tech lacks sufficient knowledge or
17   information to admit or deny the allegations and denies them on that basis.
18            36.   In response to Paragraph 36, Tetra Tech denies the allegations to the extent they
19   implicate any wrongdoing on the part of Tetra Tech. Tetra Tech lacks sufficient knowledge or
20   information to admit or deny the remaining allegations and denies them on that basis.
21            37.   In response to Paragraph 37, Tetra Tech lacks sufficient knowledge or
22   information to admit or deny the allegations as to any other Defendant and denies them on that
23   basis.
24            38.   In response to Paragraph 38, Tetra Tech denies the allegations as to itself. Tetra
25   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
26   Defendant and denies them on that basis.
27            39.   In response to Paragraph 39, Tetra Tech denies any allegations that implicate the
28   conduct of Tetra Tech. Tetra Tech lacks sufficient knowledge or information to admit or deny
                                              -5-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   the remaining allegations and denies them on that basis.
 2          40.     In response to Paragraph 40, Tetra Tech denies any allegations that implicate the
 3   conduct of Tetra Tech. Tetra Tech lacks sufficient knowledge or information to admit or deny
 4   the remaining allegations and denies them on that basis.
 5                               CALIFORNIA STATE LAW CLAIMS
 6          41.     In response to Paragraph 41, Tetra Tech notes that this paragraph contains no
 7   allegations, and therefore does not require a response. However, Tetra Tech denies any
 8   allegations to the extent they are intended to implicate the conduct of Tetra Tech.
 9          42.     In response to Paragraph 42, Tetra Tech admits that it entered into a contract with
10   AshBritt. The terms of the contract speak for itself. Tetra Tech denies the remaining allegations
11   as to itself. Tetra Tech lacks sufficient knowledge or information to admit or deny the allegations
12   as to any other Defendant and denies them on that basis.
13                                    FIRST CAUSE OF ACTION
14                        UNFAIR & UNLAWFUL BUSINESS PRACTICES
15                                (Bus. & Prof. Code §§ 17200, et seq.)
16          43.     In response to Paragraph 43, Tetra Tech reincorporates its above responses by
17   reference.
18          44.     In response to Paragraph 44, Tetra Tech admits that the quoted text appears in the
19   referenced statute. Tetra Tech denies the remaining allegations as to itself. Tetra Tech lacks
20   sufficient knowledge or information to admit or deny those allegations as to any other Defendant
21   and denies them on that basis.
22          45.     In response to Paragraph 45 (and subparagraphs a through c), Tetra Tech denies
23   the allegations as to itself. Tetra Tech lacks sufficient knowledge or information to admit or
24   deny the allegations as to any other Defendant and denies them on that basis.
25          46.     In response to Paragraph 46, Tetra Tech denies the allegation as to itself. Tetra
26   Tech lacks sufficient knowledge or information to admit or deny that allegation as to any other
27   Defendant and denies it on that basis.
28          47.     In response to Paragraph 47, Tetra Tech lacks sufficient knowledge or
                                              -6-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   information to admit or deny the allegations and denies them on that basis.
 2          48.     In response to Paragraph 48, Tetra Tech denies the allegations as to itself. Tetra
 3   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 4   Defendant and denies them on that basis.
 5          49.     In response to Paragraph 49, Tetra Tech denies the allegations as to itself. Tetra
 6   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 7   Defendant and denies them on that basis.
 8          50.     In response to Paragraph 50, Tetra Tech denies the allegations as to itself. Tetra
 9   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
10   Defendant and denies them on that basis.
11          51.     In response to Paragraph 51, Tetra Tech notes that this is a summary of Plaintiffs’
12   legal argument, not an allegation, and therefore requires no response. To the extent that this
13   paragraph contains allegations as to Defendants’ conduct, Tetra Tech denies those allegations as
14   to itself. Tetra Tech lacks sufficient knowledge or information to admit or deny those allegations
15   as to any other Defendant and denies them on that basis.
16                                   SECOND CAUSE OF ACTION
17                                              TRESPASS
18          52.     In response to Paragraph 52, Tetra Tech reincorporates its above responses by
19   reference.
20          53.     In response to Paragraph 53, Tetra Tech lacks sufficient knowledge or
21   information to admit or deny the allegations and denies them on that basis.
22          54.     In response to Paragraph 54, Tetra Tech admits that AshBritt entered into a
23   contract with the United States Army Corps of Engineers. The terms of that contract speak for
24   itself. However, Tetra Tech denies any allegations to the extent they are intended to implicate
25   the conduct of Tetra Tech. Tetra Tech lacks sufficient knowledge or information to admit or
26   deny the remaining allegations and denies them on that basis.
27          55.     In response to Paragraph 55, Tetra Tech denies the allegations as to itself. Tetra
28   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
                                              -7-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   Defendant and denies them on that basis.
 2          56.     In response to Paragraph 56, Tetra Tech denies that it exceeded Plaintiffs’
 3   permission to enter their properties. Tetra Tech lacks sufficient knowledge or information to
 4   admit or deny this allegation as to any other Defendant and denies it on that basis.
 5          57.     In response to Paragraph 57, Tetra Tech denies the allegations as to itself. Tetra
 6   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 7   Defendant and denies them on that basis.
 8          58.     In response to Paragraph 58, Tetra Tech denies the allegations as to itself. Tetra
 9   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
10   Defendant and denies them on that basis.
11                                    THIRD CAUSE OF ACTION
12                                            CONVERSION
13          59.     In response to Paragraph 59, Tetra Tech reincorporates its above responses by
14   reference.
15          60.     In response to Paragraph 60, Tetra Tech lacks sufficient knowledge or
16   information to admit or deny the allegations and denies them on that basis.
17          61.     In response to Paragraph 61, Tetra Tech denies the allegations as to itself. Tetra
18   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
19   Defendant and denies them on that basis.
20          62.     In response to Paragraph 62, Tetra Tech admits that AshBritt entered into a
21   contract with the United States Army Corps of Engineers. The terms of that contract speak for
22   itself. However, Tetra Tech denies any allegations to the extent they are intended to implicate
23   the conduct of Tetra Tech. Tetra Tech lacks sufficient knowledge or information to admit or
24   deny the remaining allegations and denies them on that basis.
25          63.     In response to Paragraph 63, Tetra Tech denies the allegations as to itself. Tetra
26   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
27   Defendant and denies them on that basis.
28          64.     In response to Paragraph 64, Tetra Tech denies the allegations as to itself. Tetra
                                              -8-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 2   Defendant and denies them on that basis.
 3          65.     In response to Paragraph 65, Tetra Tech denies the allegations as to itself. Tetra
 4   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 5   Defendant and denies them on that basis.
 6          66.     In response to Paragraph 66, Tetra Tech denies the allegations as to itself. Tetra
 7   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 8   Defendant and denies them on that basis.
 9          67.     In response to Paragraph 67, Tetra Tech denies the allegations as to itself. Tetra
10   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
11   Defendant and denies them on that basis.
12                                  FOURTH CAUSE OF ACTION
13                                    TRESPASS TO CHATTELS
14          68.     In response to Paragraph 68, Tetra Tech reincorporates its above responses by
15   reference.
16          69.     In response to Paragraph 69, Tetra Tech lacks sufficient knowledge or
17   information to admit or deny the allegations and denies them on that basis.
18          70.     In response to Paragraph 70, Tetra Tech denies the allegations as to itself. Tetra
19   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
20   Defendant and denies them on that basis.
21          71.     In response to Paragraph 71, Tetra Tech admits that AshBritt entered into a
22   contract with the United States Army Corps of Engineers. The terms of that contract speak for
23   itself. However, Tetra Tech denies any allegations to the extent they are intended to implicate
24   the conduct of Tetra Tech. Tetra Tech lacks sufficient knowledge or information to admit or
25   deny the remaining allegations and denies them on that basis.
26          72.     In response to Paragraph 72, Tetra Tech denies the allegations as to itself. Tetra
27   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
28   Defendant and denies them on that basis.
                                              -9-                  Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1             73.    In response to Paragraph 73, Tetra Tech denies the allegations as to itself. Tetra
 2   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 3   Defendant and denies them on that basis.
 4             74.    In response to Paragraph 74, Tetra Tech denies the allegations as to itself. Tetra
 5   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 6   Defendant and denies them on that basis.
 7             75.    In response to Paragraph 75, Tetra Tech denies the allegations as to itself. Tetra
 8   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
 9   Defendant and denies them on that basis.
10             76.    In response to Paragraph 76, Tetra Tech denies the allegations as to itself. Tetra
11   Tech lacks sufficient knowledge or information to admit or deny the allegations as to any other
12   Defendant and denies them on that basis.
13                                          PRAYER FOR RELIEF
14             77.    The paragraphs in the section entitled “Prayer for Relief” are Plaintiffs’ requests
15   for relief, not allegations, and no response is therefore required.
16                            TETRA TECH’S AFFIRMATIVE DEFENSES
17                                   FIRST AFFIRMATIVE DEFENSE
18                                              Statute of Limitations
19             78.    This action is barred by the applicable statutes of limitations. Applicable statute of
20   limitations include, but are not limited to the statutes of limitations set forth in California Code of
21   Civil Procedure §§ 335.1, 340, 338 and California Business and Professions Code § 17208.
22                                 SECOND AFFIRMATIVE DEFENSE
23                                                     Laches
24             79.    This action is barred by virtue of Plaintiff and the putative class members’
25   unreasonable delay in commencing this action, which delay has caused prejudice to DEFENDANT,
26   the claims and each purported cause of action alleged therein against DEFENDANT is barred by the
27   doctrine of laches, in whole or in part.
28   ///
                                                 - 10 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                                  THIRD AFFIRMATIVE DEFENSE
 2                                                   Waiver
 3             80.    As a result of the acts, conduct and omissions of Plaintiff and the putative class
 4   members, Plaintiffs and the putative class members have waived their right to assert each and
 5   every purported cause of action contained in the Complaint, in whole or in part.
 6                                 FOURTH AFFIRMATIVE DEFENSE
 7                                              Unclean Hands
 8             81.    This action is barred by the doctrine of unclean hands.
 9                                      FIFTH AFFIRMATIVE DEFENSE
10                                                   No Duty
11             82.    As the Complaint and each cause of action therein, Tetra Tech owed no duty to
12   Plaintiff or the putative class.
13                                      SIXTH AFFIRMATIVE DEFENSE
14                                                 No Breach
15             83.    As the Complaint and each cause of action therein, Tetra Tech did not breach any
16   duty owed to Plaintiff or the Putative Class.
17                                SEVENTH AFFIRMATIVE DEFENSE
18                                               No Causation
19             84.    As to the Complaint, and each purported cause of action therein, and without
20   admitting that Tetra Tech engaged in or is liable for any acts of conduct attributed to it in the
21   Complaint, any damages and injuries purportedly sustained by Plaintiff and the putative class
22   members are not the result of any act or omission on the part of Tetra Tech.
23                                 EIGHTH AFFIRMATIVE DEFENSE
24                                            Superseding Cause
25             85.    Plaintiff and the putative class members are not entitled to the prayed-for relief
26   against Tetra Tech because the harms for which Plaintiff and putative class members seek that
27   relief resulted from the intervening and/or superseding acts of a third party.
28   ///
                                                 - 11 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                                  NINTH AFFIRMATIVE DEFENSE
 2                                       Comparative Fault/Negligence
 3             86.    As to the Complaint, and each purported cause of action therein, the acts of
 4   Plaintiff and the putative class members were so careless, reckless and negligent as to cause and
 5   contribute in some degree to the alleged incident and to the damages and injuries, if any, alleged
 6   to have been sustained, and thus reduce any right to recovery by that amount which their
 7   negligence contributed to this incident.
 8                                  TENTH AFFIRMATIVE DEFENSE
 9                                                No Damages
10             87.    Plaintiff and the putative class members are not entitled to the prayed-for relief
11   against Tetra Tech because the harms for which Plaintiff and the putative class members seek
12   that relief resulted in no harm.
13                               ELEVENTH AFFIRMATIVE DEFENSE
14                                                 No Falsity
15             88.    This action is barred in full or in part because Tetra Tech made no false
16   representations and or misrepresentations to Plaintiff and the putative class members,
17   Defendants, entities or third parties.
18                                TWELFTH AFFIRMATIVE DEFENSE
19                                                 No Intent
20             89.    This action is barred in full or in part because Tetra Tech lacked the requisite
21   intent to prove any causes of action with such element.
22                              THIRTEENTH AFFIRMATIVE DEFENSE
23                                      Good Faith and Reasonable Care
24             90.    This action is barred in full or in part because Tetra Tech exercised good faith and
25   reasonable care as to the matters alleged in the Complaint, and had no knowledge of any
26   wrongdoing in connection with Plaintiff and the putative class members.
27   ///
28   ///
                                                 - 12 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                             FOURTEENTH AFFIRMATIVE DEFENSE
 2                                        Failure to State a Claim
 3           91.     Plaintiff and the putative class have failed to state a claim upon which relief can
 4   be granted.
 5                              FIFTEENTH AFFIRMATIVE DEFENSE
 6                                            Negligence of Others
 7           92.     The injuries and damages for which Plaintiff and the putative class members seek
 8   recovery were directly and proximately caused or contributed to by the acts, omissions or
 9   negligence of other parties, persons, and entities.
10                              SIXTEENTH AFFIRMATIVE DEFENSE
11                                                 Estoppel
12           93.     Plaintiff and the putative class members are estopped from recovering any relief
13   against Tetra Tech on the basis of their allegations.
14                            SEVENTEENTH AFFIRMATIVE DEFENSE
15                                         Assumption of the Risk
16           94.     Plaintiff and the putative class members assumed the risk of the loss described by
17   their allegations.
18                             EIGHTEENTH AFFIRMATIVE DEFENSE
19                                            Failure to Mitigate
20           95.     Plaintiff and the putative class failed to mitigate any damages and any recovery
21   should be reduced or eliminated.
22                             NINETEENTH AFFIRMATIVE DEFENSE
23                                                No Standing
24           96.     Plaintiff and the putative class have no standing to bring this action under Article
25   III of the United States Constitution.
26                              TWENTIETH AFFIRMATIVE DEFENSE
27                                         Consent or Ratification
28           97.     The Complaint and each and every cause of action therein are barred by
                                             - 13 -                Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1   Plaintiff’s and the putative class members’ and/or other parties’ consent and ratification of acts.
 2                             TWENTY-FIRST AFFIRMATIVE DEFENSE
 3                                   Collateral Estoppel or Res Judicata
 4             98.    The Complaint and each and every cause of action therein are barred by the
 5   doctrines of collateral estoppel or res judicata.
 6                           TWENTY-SECOND AFFIRMATIVE DEFENSE
 7                                               Lawful Entry
 8             99.    Tetra Tech was not responsible for any harm because any entry on to the
 9   properties of Plaintiff or the putative class, if any by Tetra Tech, was lawful because it was
10   necessary, or reasonably appeared necessary, to enter those properties.
11                            TWENTY-THIRD AFFIRMATIVE DEFENSE
12                                              Justified Entry
13             100.   Tetra Tech was not responsible for any harm because entry onto the properties of
14   Plaintiff or the putative class members, if any by Tetra Tech, was justified and privileged.
15                           TWENTY-FOURTH AFFIRMATIVE DEFENSE
16                                                No Trespass
17             101.   Any entry onto the properties of Plaintiff or the putative class was not trespass
18   because it was done to abate a public nuisance such that it did not amount to trespass.
19                            TWENTY-FIFTH AFFIRMATIVE DEFENSE
20                                             Consent to Entry
21             102.   Plaintiff and the putative class members cannot recover any damages from any
22   alleged entry to real property by Tetra Tech because Plaintiff and the putative class members
23   consented to such entry.
24                            TWENTY-SIXTH AFFIRMATIVE DEFENSE
25                                                  Release
26             103.   The Complaint and each cause of action therein are barred by the doctrine of
27   release.
28   ///
                                                 - 14 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                          TWENTY-SEVENTH AFFIRMATIVE DEFENSE
 2                                            Speculative Damages
 3             104.   Any purported injuries for which Plaintiff and the putative class members seek
 4   recovery as alleged in the Complaint, are completely speculative in nature, such that they cannot
 5   recover damages.
 6                           TWENTY-EIGHTH AFFIRMATIVE DEFENSE
 7                                                Abandonment
 8             105.   Any property which the Plaintiff and the putative class members claim was
 9   converted by Tetra Tech, if any there was, was abandoned by Plaintiff and the putative class
10   members.
11                            TWENTY-NINTH AFFIRMATIVE DEFENSE
12                                          Lack of Monetary Value
13             106.   There cannot be any recovery for any property which the Plaintiff and the putative
14   class members claim was converted because that property lacked any monetary value
15                                 THIRTIETH AFFIRMATIVE DEFENSE
16                                                 Preemption
17             107.   The Complaint and each cause of action therein are barred because Federal Law
18   preempts recovery.
19                              THIRTY-FIRST AFFIRMATIVE DEFENSE
20                                                    Set-Off
21             108.   The claims of Plaintiff and the putative class members are reduced or eliminated
22   by the doctrine of set-off.
23                            THIRTY-SECOND AFFIRMATIVE DEFENSE
24                                               Indemnification
25             109.   If there is any liability existed on the part of Tetra Tech, any such liability is to be
26   indemnified in part or in whole by other defendants or third parties.
27   ///
28   ///
                                                 - 15 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                             THIRTY-THIRD AFFIRMATIVE DEFENSE
 2                              No Unlawful, Fraudulent Business Practices
 3             110.   Tetra Tech did not conduct, benefit from or engage in any unfair, unlawful,
 4   deceptive or fraudulent business acts and practices; nor did this Tetra Tech engage in unfair
 5   competition or business practices for any purpose within in the meaning of California Business
 6   and Professions Code section 17200 et seq.
 7                           THIRTY-FOURTH AFFIRMATIVE DEFENSE
 8                                  Class Action Cannot Be Maintained
 9             111.   Tetra Tech alleges that this suit may not be properly maintained as a class action
10   because: (1) Plaintiff has failed to plead, and cannot establish the necessary procedural elements
11   for class treatment; (2) a class action is not an appropriate method for the fair and efficient
12   adjudication of the claims described in the Complaint; (3) common issues of fact or law do not
13   predominate; to the contrary, individual issues predominate; (4) Plaintiff’s claims are not
14   representative or typical of the claims of the putative class; (5) Plaintiff is not a proper class
15   representative; (6) the named Plaintiff is not an adequate representative for the alleged putative
16   class; (7) Plaintiff cannot satisfy any of the requirements for class action treatment, and the class
17   action treatment is neither appropriate nor constitutional; (8) there is not a well-defined
18   community of interest in the questions of law or fact affecting Plaintiff and the members of the
19   alleged putative class; and (9) the alleged putative class is not ascertainable, nor are its members
20   identifiable.
21                             THIRTY-FIFTH AFFIRMATIVE DEFENSE
22                                           Opposition to Class
23             112.   Tetra Tech opposes class certification and disputes the propriety of class
24   treatment. If the Court certifies a class in this case over Tetra Tech’s objections; then Tetra Tech
25   assets the affirmative defenses set forth herein against each and every member of the certified
26   class.
27   ///
28   ///
                                                 - 16 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                             THIRTY-SIXTH AFFIRMATIVE DEFENSE
 2                                            No Attorneys’ Fees
 3             113.   Tetra Tech objects to Plaintiff’s attempt to recover attorneys’ fees because there is
 4   no such basis under contract, statute, or law.
 5                           THIRTY-SEVENTH AFFIRMATIVE DEFENSE
 6                                      No Civil or Statutory Penalties
 7             114.   Tetra Tech objects to Plaintiff’s attempt to recover civil or statutory penalties
 8   because none of Plaintiff’s claims permits such recovery.
 9                            THIRTY-EIGHTH AFFIRMATIVE DEFENSE
10                                           Derivative Immunity
11             115.   This action is barred by the doctrine of derivative sovereign immunity. See
12   Yearsley v. W.A. Ross Construction, 309 U.S. 18 (1940); Boyle v. United Technologies Corp.,
13   487 U.S. 500 (1988); Myers v. United States, 323 F.2d 580 (9th Cir. 1963); Perkins v. United
14   States, 1:07cv1185 LG-RHW, 2009 U.S. Dist. LEXIS 75688 (S.D. Miss. Aug. 21, 2009).
15                             THIRTY-NINTH AFFIRMATIVE DEFENSE
16                                         Benefit Outweighs Impact
17             116.   The cause of action for unfair business practices should be barred because the
18   benefits of the alleged unfair business practices outweigh the particular harm or impact it caused
19   or may cause to an alleged victim, thus the business practice, if any, was or is not unfair under
20   California Business & Professions Code section 1700 et seq.
21                                FORTIETH AFFIRMATIVE DEFENSE
22                                          No Unjust Enrichment
23             117.   Plaintiff and the putative class members have not suffered losses as set forth in the
24   Complaint, and Tetra Tech has not been unjustly enriched as a result of any action or inaction by
25   this Tetra Tech or its agents. Plaintiff and the putative class members are therefore not entitled
26   to any disgorgement or restitution.
27   ///
28   ///
                                                 - 17 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                              FORTY-FIRST AFFIRMATIVE DEFENSE
 2                                Conduct not Contrary to Public Welfare
 3             118.   Tetra Tech did not conduct, act or operate in any manner contrary to the public
 4   welfare or important rights of public interest. Any conduct, actions or operations undertaken by
 5   Tetra Tech, if any there were, were not immoral, unethical, oppressive or unscrupulous; and
 6   therefore, any conduct, actions or operations, if any, did not result in harm to the public
 7                            FORTH-SECOND AFFIRMATIVE DEFENSE
 8                                       No Relief under CCP 1021.5
 9             119.   Tetra Tech alleges that any and all requests sought by Plaintiff and the putative
10   class members for restitution, disgorgement and all other relief is barred under California Code
11   of Civil Procedure section 1021.5, in that no conduct, action or operation violated the public
12   welfare or important rights affecting the public interest.
13                             FORTY-THIRD AFFIRMATIVE DEFENSE
14                                                Conspiracy
15             120.   Tetra Tech did not conspire to commit, engage in any scheme or agreement, nor
16   planned with any Defendants, persons, entities or third parties with the intent to engage or
17   cooperate in a wrongful act that resulted in harm to Plaintiff and the putative class members.
18                            FORTY-FOURTH AFFIRMATIVE DEFENSE
19                                         Constitutional Violation
20             121.   Tetra Tech alleges that the adjudication of the claims by Plaintiff and the putative
21   class members through generalized class wide proof may violate Tetra Tech’s right to trial by
22   jury guaranteed by and under the United States Constitutions.
23                              FORTY-FIFTH AFFIRMATIVE DEFENSE
24                                           No Injunctive Relief
25             122.   Tetra Tech alleges that the purported allegations and causes of actions contained
26   in the Complaint fail to properly state a claim for injunctive relief.
27   ///
28   ///
                                                 - 18 -                Case No. 4:19-cv-01062-DMR
           TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
 1                             FORTY-SIXTH AFFIRMATIVE DEFENSE
 2                                       Adequate Remedy at Law
 3           123.   Tetra Tech alleges that Plaintiff and the putative class members had an adequate
 4   remedy at law, thus any relief, including but not limited to injunctive relief is inappropriate.
 5                          FORTY-SEVENTH AFFIRMATIVE DEFENSE
 6                                           Additional Defense
 7           124.   Tetra Tech presently has insufficient knowledge or information on which to form
 8   a belief as to whether it may have additional, unstated affirmative defenses. Tetra Tech reserves
 9   the right to file an amended answer asserting additional affirmative defenses in the event that
10   investigation or discovery indicates that it is appropriate.
11

12   Date:    April 17, 2020                             NOSSAMAN LLP
                                                         JAMES H. VORHIS
13                                                       DAVID C. LEE
                                                         JILL N. JAFFE
14                                                       ALEXANDER WESTERFIELD
15
                                                         By: /s/ James H. Vorhis
16                                                              James H. Vorhis
17                                                       Attorneys for Defendant TETRA TECH, INC.
18
19

20

21

22

23

24

25

26

27

28
                                             - 19 -                Case No. 4:19-cv-01062-DMR
       TETRA TECH, INC.’S ANSWER TO FIFTH AMENDED CLASS ACTION COMPLAINT FOR DAMAGES
     57418891.v1
